

116 S3800 IS: Command Accountability for Military Family Readiness Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3800IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Blumenthal (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo provide for the enhancement of command climate assessments in the Armed Forces in order to improve the assessment of matters in connection with military family readiness, and for other purposes.1.Short titleThis Act may be cited as the Command Accountability for Military Family Readiness Act.2.Enhancement of command climate assessments for military family readiness purposes(a)Specification of command personnel subject to assessment for military family readiness responsibilitiesNot later than 90 days after the date of the enactment of this Act, each Secretary of a military department shall specify, for the Armed Forces under the jurisdiction of such Secretary, the command personnel of units and installations who shall be subject to a command climate assessment that takes into account the discharge by such personnel of leadership responsibilities for support of military family readiness among the personnel of such units and installations. (b)Training and guidanceCommencing not later than 180 days after the date of the enactment of this Act, each Secretary of a military department shall provide individuals serving as command personnel specified pursuant to subsection (a) in the Armed Forces under the jurisdiction of such Secretary with training, guidance, and other information to ensure that such command personnel are equipped to encourage and support military family readiness among the personnel within the unit or installation commanded by such personnel, including—(1)guidance on the direction of military families to family readiness resources available at such unit or installation; (2)guidance on the provision of information to military families on programs for military family readiness that are available military Department-wide or Department of Defense-wide; and(3)such other training, guidance, and other information as such Secretary considers appropriate.(c)Inclusion of support for military family readiness in command climate assessmentsEach command climate assessment with respect to a military unit or installation that is conducted after the date specified in subsection (e) shall include an assessment of the extent to which the commander personnel at such unit or installation specified pursuant to subsection (a) encourage and support military family readiness, including with respect to the following factors that contribute to military family readiness:(1)Command and unit leadership efforts to welcome new military families to the installation concerned and ensure that such families are immediately connected with any resources necessary to acclimatize to such installation.(2)Command and unit leadership support for military families experiencing challenges with military family housing, including any military family housing under the alternative authority for acquisition and improvement of military housing under subchapter IV of chapter 169 of title 10, United States Code (commonly referred to as the Military Housing Privatization Initiative).(3)Command and unit leadership efforts to inform military spouses of employment opportunities, including access to any apprenticeship, on-the-job training, internship, or educational opportunities offered on or off the installation concerned, and provide follow-on support to members of the unit concerned and their family members with respect to such opportunities.(4)Command and unit leadership support for military families seeking child care opportunities, including support for children with special needs and support for new parents seeking support programs, whether on or off the installation concerned. (5)Command and unit leadership support for military families during deployment and training exercises of the unit concerned.(6)Command and unit leadership support for military spouses during pregnancy and after childbirth, particularly during instances when members of the unit are deployed or away at training at the time of birth.(7)Command and unit leadership support for military families preparing to transition into civilian life, including facilitation of the completion of the Transition Assistance Program (TAP) and access to programs under section 1143(e) of title 10, United States Code (commonly referred to as Job Training, Employment Skills, Apprenticeships and Internships (JTEST–AI) or Skill Bridge).(8)Command unit leadership support for military families seeking access to health care and mental health resources.(9)Command unit leadership support for military families experiencing food insecurity and seeking nutrition assistance program support. (d)Inclusion of military spouses in climate assessmentsEach command climate assessment with respect to a military unit or installation that is conducted after the date specified in subsection (e) shall include, as relevant, surveys of spouses of members of the Armed Forces of such unit or installation on matters of such command climate assessment that are relevant to military spouses, military families, and military family readiness.(e)Effective dateThe requirements in subsections (c) and (d) shall apply with respect to command climate assessments conducted on or after the date specified by the Secretary of Defense for purposes of this section, which date may not be later than one year after the date of the enactment of this Act.(f)Reports(1)Reports on actions taken to complyNot later than one year after the date of the enactment of this Act, each Secretary of a military department shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the actions taken by such Secretary to carry out the requirements of this section, including a copy of the enhanced command climate assessments to be conducted for the Armed Forces under the jurisdiction of such Secretary incorporating revisions necessary to comply with the requirements in subsections (c) and (d).(2)Reports on first assessmentsNot later than 18 months after the date of the enactment of this Act, each Secretary of a military department shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of the command climate assessments conducted for the Armed Forces under the jurisdiction of such Secretary as of the date of such report in compliance with the requirements in subsections (c) and (d), including the data obtained through such assessments and a summary evaluation of such assessments and data.